Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                         Main Document    Page 1 of 127
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                         Main Document    Page 2 of 127
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                         Main Document    Page 3 of 127
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                         Main Document    Page 4 of 127
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                         Main Document    Page 5 of 127
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                         Main Document    Page 6 of 127
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                         Main Document    Page 7 of 127
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                         Main Document    Page 8 of 127
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                         Main Document    Page 9 of 127
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 10 of 127
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 11 of 127
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 12 of 127
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 13 of 127
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 14 of 127
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 15 of 127
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 16 of 127
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 17 of 127
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 18 of 127
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 19 of 127




                                                                      EXHIBIT "1"
                                                                      Page 14
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 20 of 127




                                                                      EXHIBIT "1"
                                                                      Page 15
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 21 of 127




                                                                      EXHIBIT "1"
                                                                      Page 16
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 22 of 127




                                                                       EXHIBIT "1"
                                                                       Page 17
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 23 of 127




                                                                      EXHIBIT "1"
                                                                      Page 18
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 24 of 127




                                                                      EXHIBIT "1"
                                                                      Page 19
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 25 of 127




                                                                      EXHIBIT "1"
                                                                      Page 20
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 26 of 127




                                                                                  EXHIBIT "1"
                                                                                  Page 21
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 27 of 127




                                                                       EXHIBIT "1"
                                                                       Page 22
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 28 of 127




                                                                      EXHIBIT "1"
                                                                      Page 23
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 29 of 127




                                                                       EXHIBIT "1"
                                                                       Page 24
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 30 of 127




                                                                      EXHIBIT "1"
                                                                      Page 25
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 31 of 127




                                                                      EXHIBIT "1"
                                                                      Page 26
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 32 of 127




                                                                      EXHIBIT "1"
                                                                      Page 27
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 33 of 127




                                                                      EXHIBIT "1"
                                                                      Page 28
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 34 of 127




                                                                       EXHIBIT "1"
                                                                       Page 29
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 35 of 127




                                                                      EXHIBIT "1"
                                                                      Page 30
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 36 of 127




                                                                       EXHIBIT "1"
                                                                       Page 31
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 37 of 127




                                                                      EXHIBIT "1"
                                                                      Page 32
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 38 of 127




                                                                      EXHIBIT "1"
                                                                      Page 33
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 39 of 127




                                                                       EXHIBIT "1"
                                                                       Page 34
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 40 of 127




                                                                      EXHIBIT "1"
                                                                      Page 35
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 41 of 127




                                                                      EXHIBIT "1"
                                                                      Page 36
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 42 of 127




                                                                      EXHIBIT "1"
                                                                      Page 37
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 43 of 127




                                                                       EXHIBIT "1"
                                                                       Page 38
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 44 of 127




                                                                      EXHIBIT "1"
                                                                      Page 39
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 45 of 127




                                                                       EXHIBIT "1"
                                                                       Page 40
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 46 of 127




                                                                       EXHIBIT "1"
                                                                       Page 41
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 47 of 127




                                                                      EXHIBIT "1"
                                                                      Page 42
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 48 of 127




                                                                      EXHIBIT "1"
                                                                      Page 43
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 49 of 127




                                                                      EXHIBIT "1"
                                                                      Page 44
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 50 of 127




                                                                      EXHIBIT "1"
                                                                      Page 45
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 51 of 127




                                                                       EXHIBIT "1"
                                                                       Page 46
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 52 of 127




                                                                       EXHIBIT "1"
                                                                       Page 47
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 53 of 127




                                                                      EXHIBIT "1"
                                                                      Page 48
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 54 of 127




                                                                      EXHIBIT "1"
                                                                      Page 49
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 55 of 127




                                                                      EXHIBIT "1"
                                                                      Page 50
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 56 of 127




                                                                      EXHIBIT "1"
                                                                      Page 51
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 57 of 127




                                                                      EXHIBIT "1"
                                                                      Page 52
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 58 of 127




                                                                      EXHIBIT "1"
                                                                      Page 53
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 59 of 127




                                                                      EXHIBIT "1"
                                                                      Page 54
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 60 of 127




                                                                      EXHIBIT "1"
                                                                      Page 55
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 61 of 127




                                                                      EXHIBIT "1"
                                                                      Page 56
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 62 of 127




                                                                      EXHIBIT "1"
                                                                      Page 57
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 63 of 127




                                                                      EXHIBIT "1"
                                                                      Page 58
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 64 of 127




                                                                       EXHIBIT "1"
                                                                       Page 59
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 65 of 127




                                                                      EXHIBIT "1"
                                                                      Page 60
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 66 of 127




                                                                       EXHIBIT "1"
                                                                       Page 61
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 67 of 127




                                                                      EXHIBIT "1"
                                                                      Page 62
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 68 of 127




                                                                      EXHIBIT "1"
                                                                      Page 63
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 69 of 127




                                                                       EXHIBIT "1"
                                                                       Page 64
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 70 of 127




                                                                      EXHIBIT "1"
                                                                      Page 65
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 71 of 127




                                                                      EXHIBIT "1"
                                                                      Page 66
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 72 of 127




                                                                       EXHIBIT "1"
                                                                       Page 67
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 73 of 127




                                                                      EXHIBIT "1"
                                                                      Page 68
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 74 of 127




                                                                      EXHIBIT "1"
                                                                      Page 69
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 75 of 127




                                                                      EXHIBIT "1"
                                                                      Page 70
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 76 of 127




                                                                      EXHIBIT "1"
                                                                      Page 71
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 77 of 127




                                                                      EXHIBIT "1"
                                                                      Page 72
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 78 of 127




                                                                      EXHIBIT "1"
                                                                      Page 73
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 79 of 127




                                                                      EXHIBIT "1"
                                                                      Page 74
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 80 of 127




                                                                      EXHIBIT "1"
                                                                      Page 75
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 81 of 127




                                                                       EXHIBIT "1"
                                                                       Page 76
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 82 of 127




                                                                      EXHIBIT "1"
                                                                      Page 77
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 83 of 127




                                                                       EXHIBIT "1"
                                                                       Page 78
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 84 of 127




                                                                      EXHIBIT "1"
                                                                      Page 79
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 85 of 127




                                                                      EXHIBIT "1"
                                                                      Page 80
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 86 of 127




                                                                       EXHIBIT "1"
                                                                       Page 81
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 87 of 127




                                                                      EXHIBIT "1"
                                                                      Page 82
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 88 of 127




                                                                      EXHIBIT "1"
                                                                      Page 83
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 89 of 127




                                                                      EXHIBIT "1"
                                                                      Page 84
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 90 of 127




                                                                      EXHIBIT "1"
                                                                      Page 85
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 91 of 127




                                                                       EXHIBIT "1"
                                                                       Page 86
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 92 of 127




                                                                      EXHIBIT "1"
                                                                      Page 87
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 93 of 127




                                                                      EXHIBIT "1"
                                                                      Page 88
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 94 of 127




                                                                      EXHIBIT "1"
                                                                      Page 89
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 95 of 127




                                                                      EXHIBIT "1"
                                                                      Page 90
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 96 of 127




                                                                      EXHIBIT "1"
                                                                      Page 91
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 97 of 127




                                                                      EXHIBIT "1"
                                                                      Page 92
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 98 of 127




                                                                      EXHIBIT "1"
                                                                      Page 93
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 99 of 127




                                                                      EXHIBIT "1"
                                                                      Page 94
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 100 of 127




                                                                      EXHIBIT "1"
                                                                      Page 95
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 101 of 127




                                                                       EXHIBIT "1"
                                                                       Page 96
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 102 of 127




                                                                       EXHIBIT "1"
                                                                       Page 97
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 103 of 127




                                                                       EXHIBIT "1"
                                                                       Page 98
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 104 of 127




                                                                       EXHIBIT "1"
                                                                       Page 99
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 105 of 127




                                                                      EXHIBIT "1"
                                                                      Page 100
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 106 of 127




                                                                       EXHIBIT "1"
                                                                       Page 101
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 107 of 127




                                                                      EXHIBIT "1"
                                                                      Page 102
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 108 of 127




                                                                      EXHIBIT "1"
                                                                      Page 103
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 109 of 127




                                                                      EXHIBIT "1"
                                                                      Page 104
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 110 of 127




                                                                      EXHIBIT "1"
                                                                      Page 105
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 111 of 127




                                                                      EXHIBIT "1"
                                                                      Page 106
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 112 of 127




                                                                      EXHIBIT "1"
                                                                      Page 107
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 113 of 127




                                                                      EXHIBIT "1"
                                                                      Page 108
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 114 of 127




                                                                      EXHIBIT "1"
                                                                      Page 109
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 115 of 127




                                                                                  EXHIBIT "1"
                                                                                  Page 110
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 116 of 127




                                                                      EXHIBIT "1"
                                                                      Page 111
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 117 of 127




                                                                                  EXHIBIT "1"
                                                                                  Page 112
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 118 of 127




                                                                                  EXHIBIT "1"
                                                                                  Page 113
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 119 of 127




                                                                      EXHIBIT "1"
                                                                      Page 114
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 120 of 127




                                                                                  EXHIBIT "1"
                                                                                  Page 115
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 121 of 127




                                                                      EXHIBIT "1"
                                                                      Page 116
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 122 of 127




                                                                      EXHIBIT "1"
                                                                      Page 117
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 123 of 127




                                                                       EXHIBIT "1"
                                                                       Page 118
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 124 of 127




                                                                      EXHIBIT "1"
                                                                      Page 119
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 125 of 127




                                                                      EXHIBIT "1"
                                                                      Page 120
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 126 of 127
Case 8:17-bk-10706-SC   Doc 159 Filed 10/13/17 Entered 10/13/17 18:23:08   Desc
                        Main Document    Page 127 of 127
